                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF OKLAHOMA

CASSIE MARIE ARNDT,                               )
                                                  )
                     Plaintiff,                   )
                                                  )
v.                                                )      Case No. CIV-18-206-D
                                                  )
CITY OF MEDICINE PARK, a political                )
subdivision of the State of Oklahoma,             )
et al.,                                           )
                                                  )
                     Defendants.                  )

                                        ORDER

       Before the Court is a Partial Motion to Dismiss [Doc. No. 49] filed by Defendant

Sydnie Ruthart, seeking the dismissal of all official capacity claims asserted against her as

set forth in Plaintiff’s first Amended Complaint. Plaintiff has filed a Response [Doc. No.

52]. Therein, Plaintiff concedes Defendant’s Motion, agreeing to abandon all claims

against Defendant Sydnie Ruthart in her official capacity only. See Response at 1.

       IT IS THEREFORE ORDERED that Defendant’s Partial Motion to Dismiss [Doc.

No. 49] is GRANTED. All claims asserted against Defendant Sydnie Ruthart in her official

capacity are DISMISSED without prejudice to refiling.

       IT IS SO ORDERED this 30th day of March, 2020.




                                             1
